46 N.Y.2d 864 (1979)
In the Matter of C. De Masco Scrap Iron & Metal Corp., Respondent,
v.
Herbert Zirk, as Chief Building Inspector of the Town of Babylon, et al., Appellants.
In the Matter of Raymond Allmendinger et al., Constituting the Town Board of the Town of Babylon, Appellants,
v.
Harold Ziegner et al., Constituting the Zoning Board of Appeals of the Town of Babylon, Respondents, and C. De Masco Scrap Iron & Metal Corp., Intervenor-Respondent.
Court of Appeals of the State of New York.
Submitted January 3, 1979.
Decided February 6, 1979.
Joseph F. Klein, Town Attorney (Raymond F. Wolfram of counsel), for appellants.
Sidney N. Gitelman for Harold Ziegner and others, respondents.
Edgar Hills for C. De Masco Scrap Iron & Metal Corp., respondent in the first above-entitled proceeding, and intervenor-respondent in the second above-entitled proceeding.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
In Matter of De Masco Scrap Iron & Metal Corp. v Zirk: Order affirmed, with costs, for the reasons stated in the *867 opinion by Mr. Justice JOSEPH F. HAWKINS at the Appellate Division (62 AD2d 92).
In Matter of Allmendinger v Ziegner: Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (62 AD2d 1053).